NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE MOTOROLA MOBILITY LLC

2012-1470
(Reexamination No. 90/010,278)

Appea1 from the United States Patent and Trademark
Off1ce, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

Upon consideration of Motoro1a Mobi1ity LLC’S
unopposed motion to reform the caption,

IT Is ORDERED THAT;
The motion is granted.

FoR THE CoURT

n AUG 1 7 2012 /s/ Jan Horbaly
Date J an Horbaly

Clerk

U.B. ¢OUBHJ`\£PFEALS FOB

me \=EnERALcmcun
AUG 1 7 2012
JAN HORBALY
CLERK

IN RE MOTOROLA MOBILITY LLC

cc: Raymond T. Chen, Esq.
Scott A. McKeoWn, Esq.

s25